DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Kato US 2018/0090456 and Fukunaga US 2020/0118950 does not anticipate or renders obvious the claimed invention:
A device having at least one output circuit substrate having first metal patterns, wherein adjacent input wires of the plurality of input wires are arranged parallel to each other, and adjacent output wires of the plurality of output wires are arranged non-parallel to each other, wherein each of the first metal patterns is connected to at least two output pads of the plurality of output pads via the adjacent output wires, and wherein a gap between the adjacent output wires connecting one of the first metal patterns to the at least two output pads is smaller on the first metal patterns side than on the output pads side.
A device having a plurality of output wires respectively connected to the plurality of output pads and having longer wire lengths than the plurality of input wires; and at least one input circuit substrate having metal patterns, each of the metal patterns being connected to at least two input pads of the plurality of input pads via [[the]] adjacent input wires of the plurality of input wires, wherein the adjacent input wires of the plurality of input wires are arranged parallel to each other, and adjacent output wires of the plurality of output wires are arranged non-parallel to each other.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 2–18 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813